        Case 7:20-cv-00244-PMH
Case 7-20-cv-00244-PMH          Document
                          Document       32 inFiled
                                   28 Filed    NYSD 12/23/20 Page 1 ofPage
                                                      on 10/07/2020    1   1 of 1


   UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
                                   (WHITE PLAINS)
____________________________________
                                        )
eCapital LLC,                           ) Case No. 7:20-cv-00244-PMH
                                        )
                     Plaintiff,         )
                                        )
              v.                        )
                                        )
848 Global LLC; Eliakim Omar Johnson,   )
                                        )
                     Defendants.        )
___________________________________     )



    DEFAULT JUDGMENT AGAINST DEFENDANT ELIAKIM OMAR JOHNSON

         THIS MATTER having come before the Court on the application of Plaintiff, eCapital

LLC, for entry if as final judgment by default against Defendants 848 Global LLC and Eliakim

Omar Johnson, jointly and severally, and the Court having considered the papers filed in support

thereof, and Defendants’ failing to appear, plead or defend against the Complaint or this motion

for default judgment; and it appearing that Plaintiff is entitled to a default judgment pursuant to

Rule 55(b) against Defendant Eliakim Omar Johnson ; and it appearing that Plaintiff is not

presently entitled to a default judgment against 848 Global LLC; and for other good cause

shown;

         IT IS ON THIS day December 23, 2020, ORDERED:

         FINAL JUDGMENT is entered in favor of Plaintiff eCapital LLC, against Defendant

Eliakim Omar Johnson in the amount of $88,775.00, plus prejudgment interest shall accrue at

the rate of 9% from May 29, 2019 through the date of this Order in the amount of $12,542.81,

together with costs and disbursements in the amount of $480, for a total judgment amount of

$101,797.81. Post-judgment interest shall accrue pursuant to 28 U.S.C. § 1961 from the date of

this Order.
                                            ____________________________________________
                                            Philip M. Halpern
                                            United States District Judge
